DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Summary
The response and amendment filed on 12/02/2021 have been acknowledged. Claims 37 and 39 have been amended. 
Claims 5, 7-8, 18, 20, 22, 24-28, 30, 32 have been canceled. 
Claims 1-5, 6, 9-17, 19, 21, 23, 29, 31, 33-39 are pending and considered.
                  Terminal Disclaimer 
The terminal disclaimer filed on Dec. 02, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,647,964B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The Obvious double Patenting over Claims 1-5, 6, 9-17, 19, 21, 23, 29, 31 and 34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,964B2 has been removed as the TD has been filed and accepted. 
Claim Rejections - 35 USC § 112
The rejection of Claims 33, 35, 36, 37, 38 and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been removed because of the persuasive, argument. 
Claims 1-5, 6, 9-17, 19, 21, 23, 29, 31, 33-39 are allowed. 
 				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the novelty of the invention is the novel mutation of the UL37 of either HSV1 or HSV2 at a position selected from a group consisting of Q403, E452, Q455, Q511, and R515, wherein the rest of the amino acid sequence of UL is required to be 90% to wither ESQ ID NO: 34 or SEQ ID NO: 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648